Citation Nr: 0012827	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's son, and a personal friend


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The veteran's original claim for service connection for PTSD 
was denied in a October 1987 rating action.  He was notified 
of that decision; and did not perfect an appeal; under the 
law, the decision became final.  The present appeal arises 
from a September 1994 rating decision, in which, inter alia, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for PTSD.  The veteran filed an NOD in October 
1994, and the RO issued an SOC in July 1995.  The veteran 
filed a substantive appeal in September 1995.  In July 1996, 
the veteran testified before a Hearing Officer at the VARO in 
Pittsburgh.  Supplemental statements of the case (SSOC) were 
issued in October and December 1997.  In March 1998, the 
veteran again testified before a Hearing Officer at the VARO 
in Pittsburgh.  An SSOC was issued in May 1998.

Thereafter, the veteran's appeal came before the Board, 
which, in a February 1999 decision, reopened the veteran's 
claim and remanded the appeal to the RO for additional 
development.  The veteran's appeal was subsequently returned 
to the Board, which, in a September 1999 decision, remanded 
the appeal a second time for further development.  An SSOC 
was issued in December 1999.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Following a VA examination of the veteran in August 1995, 
the examiner opined, based upon review of the available 
medical records as well as his clinical evaluation, that 
the veteran suffered from PTSD, assuming that his self-
reported stressors could be verified.  

3. Of the various in-service stressors claimed by the 
veteran, the only one which has been verified is the death 
of a shipmate, of natural causes, while aboard the USS 
MUNSEE (ATF-107) in February 1968.  

4. Following a VA examination in August 1997, during which 
the veteran underwent the Mississippi Scale for Combat-
Related PTSD, the Beck Depression Scale, the SCL-90R, and 
the Pittsburgh War Stress Survey, the examiner reported 
that the veteran's test data and interview were not 
consistent with a diagnosis of PTSD.  

5. The preponderance of the evidence is against the veteran's 
claim for PTSD.  


CONCLUSION OF LAW

Based upon the evidence of record, PTSD was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
4.125(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reveal findings or treatment for a psychiatric disorder, to 
include PTSD.  

In August 1987, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim of service connection, inter alia, for 
PTSD.  The veteran submitted an accompanying statement which 
noted his reported stressors in service.  He indicated that 
he had been assigned to the USS MUNSEE, which had operated in 
the South China Sea during the Vietnam War.  He also reported 
that the USS MUNSEE operations included towing barges filled 
with fuel.  The veteran recounted having witnessed the USS 
MUNSEE's hospital corpsman die of a heart attack, a sailor 
commit suicide by shooting himself in the mouth, and also a 
sailor seriously injured by a snapped tow line.  

In October 1987, the RO received copies of the veteran's 
personnel records, which reflected his duty onboard the USS 
MUNSEE, as well as his being awarded the Republic of Vietnam 
Campaign Ribbon with Device for the period July 1965 to 
September 1965.  

In an October 1987 rating decision, the RO denied the 
veteran's claim for service connection for PTSD, finding that 
there was no evidence of treatment or diagnosis of the 
disorder.  

In January 1988, the RO received VA Medical Center (VAMC) 
Highland Drive medical records, dated from July 1987 to 
November 1987.  In particular, a hospital discharge summary, 
dated from July to August 1987, noted a diagnosis of 
adjustment disorder with depressed mood, as well as a finding 
of mixed personality disorder.  A treatment report, dated in 
October 1987, from the Mental Health Clinic, reflected a 
notation of "PTSD Vietnam".  

In May 1994, the RO received a supplemental claim form from 
the veteran with respect to his PTSD claim.  The veteran 
noted that he had served in Vietnam's Mekong Delta from April 
to May 1966, and reported having been exposed to combat.  The 
veteran also noted having received treatment at the Highland 
Drive VAMC in 1990.  In June 1994, the RO requested treatment 
reports from that facility.  In the remarks section of the 
requesting transmittal sheet, it was noted, "Vet also claims 
[treatment] in 1990".  No reports associated with this 
request are of record.  However, the RO's requesting 
transmittal sheet does reflect the notation, "[Hospital 
report] is [duplicative]".  

Thereafter, in a September 1994 rating decision, new and 
material evidence was not found to have been submitted to 
reopen the veteran's claim of service connection for PTSD.  

In December 1994, the veteran submitted a stressor statement 
to the RO.  He reported that he had been assigned to the USS 
MUNSEE, that this vessel was a fleet tugboat, and that its 
duties were to tow ships, targets, and fuel barges.  The 
veteran indicated that, while towing fuel barges, the USS 
MUNSEE frequently came under fire, and was at risk of being 
blown up.  He noted that the threat of an explosion had been 
very stressful.  In addition, the veteran indicated that, 
along with his duties aboard the USS MUNSEE, he "ran boats" 
up and down Vietnam's rivers, frequently coming under small 
arms fire.  He also reported that a close friend on the USS 
MUNSEE, HM1 [redacted], had died while onboard the tugboat.  
He indicated that he and other sailors had tried to save 
[redacted]'s life, but failed.  Furthermore, the veteran reported 
that, during his tour, he had experienced mortar attacks, and 
that he currently suffered from flashbacks and did not like 
to be around fireworks.  

In August 1995, the veteran was medically examined for VA 
purposes.  He reported his previously noted stressors, and 
also indicated that he was constantly on guard as well as on 
edge, and that he avoided such things as fireworks, and 
occasionally suffered from flashbacks.  The examiner reported 
that, based upon a review of the available medical records as 
well as his clinical evaluation, it was his opinion that the 
veteran suffered from PTSD.  He noted that the veteran told a 
credible and sensible story that would make sense, given the 
stressors he had reported, assuming that they could be 
verified.  

In July 1996, the veteran testified before a Hearing Officer 
at the VARO in Pittsburgh.  With respect to his stressors, 
the veteran recounted how he had witnessed a sailor shoot 
himself in the mouth, although he could not remember the name 
of the sailor or on what ship the incident had occurred.  He 
also reported on how he and other sailors had attempted to 
save HM1 [redacted]'s life.  In addition, the veteran indicated 
that the USS MUNSEE had come under enemy fire when it towed 
fuel barges, and that he had served on the tugboat's gun crew 
during general quarters, catching the shell casings as they 
came out of the tugboat's gun.  He also testified that he had 
difficulty sleeping, and suffered from nightmares.  

Thereafter, the RO received additional personnel records, 
most duplicative.  In particular, the veteran was noted to 
have been awarded the Vietnam Service Medal for the period 
June 1965 to July 1965.  Subsequently, the RO received a USS 
MUNSEE personnel diary report from the National Archives at 
College Park, MD.  This document reflected that a member of 
the crew, HM1 [redacted], had died of natural causes on 
February 6, 1968.  

In August 1997, the veteran again underwent VA medical 
examination.  The examiner noted the veteran's report that he 
had been onboard the USS MUNSEE, but noted that it was not 
exactly clear when he was in Vietnam.  However, the veteran 
indicated that, when he had been in Vietnam, he had run boats 
(presumably supply boats), up and down that country's rivers.  
In addition, the veteran reported that he had been trained as 
a cook, and his collateral duties included work as a seaman 
and manning the tug's big gun during general quarters.  The 
veteran did not remember the size of the gun which his gun 
crew operated.  As for complaints, the veteran reported 
suffering from insomnia and nightmares associated with his 
service in Vietnam, and said he could not be around fireworks 
because they reminded him of ammunition tracer rounds.  The 
veteran also recounted his previously noted stressors, and 
described being onboard an aircraft carrier and witnessing a 
sailor being hit and burned by a jet's engine blast.  When 
asked by the examiner why he was on the aircraft carrier, the 
veteran was noted to give a vague answer.  

The examiner noted that the veteran underwent the PCT 
assessment package, which included the Mississippi Scale for 
Combat-Related PTSD, the Beck Depression Scale, the SCL-90R, 
and the Pittsburgh War Stress Survey.  It was noted that the 
items in the Pittsburgh War Stress Survey were consistent 
with the veteran's clinical interview.  Items on the SCL-90R 
were found not consistent with PTSD, and were not consistent 
with distress.  In this respect, 11 out of 90 items were 
noted to be in the very distressed range, 1 out of 90 items 
was in the moderate distress range, and the rest of the items 
were in the minimal distress range or did not register.  The 
veteran's Beck Depression score was in the low to moderate 
range for depression.  Furthermore, while the veteran, in the 
Mississippi Scale for Combat-Related PTSD, scored in the 
clinical range/middle of the range, or sometimes true field, 
the examiner did not believe the test results to be valid.  

The examiner reported that the results of the veteran's PTSD 
tests indicated that he might have some depression related to 
his financial status.  He also reported that the veteran's 
data and interview were not consistent with a diagnosis of 
PTSD.  The diagnosis reported was Axis I: Adjustment disorder 
with depressed mood; Axis II: Rule out dependent personality 
disorder; Axis III: Hypertension and cardiac problems; Axis 
IV: Financial stress.  No evidence in military records of 
combat stress or other stressors; Axis V: Global assessment 
of functioning (GAF) - 80.  

In September 1997, the RO received a Vietnam Casualty Detail 
Report from the U.S. Army & Joint Services Environmental 
Support Group (ESG).  The report noted the death of HM1 [redacted], 
and that his death had been classified as a sea casualty.  

In March 1998, the veteran, the veteran's son, and a personal 
friend who was reportedly a registered nurse, testified 
before a Hearing Officer at the VARO in Pittsburgh.  The 
veteran reported being assigned to the USS MUNSEE, a seagoing 
tugboat, and that the tug towed supplies and fuel up the 
rivers of Vietnam to bases in that country.  He testified 
that the tug was fired upon by snipers, and that he was a 
shell catcher with the ship's gun crew.  He indicated that 
none of the fuel barges that had been towed were ever hit by 
enemy gunfire, but these incidents were very stressful.  The 
veteran also noted that, in some instances, a barge would be 
towed out to sea, and the USS MUNSEE and other ships would 
take target practice and destroy the barge.  The veteran's 
personal friend testified that the veteran had a problem 
being around fireworks, and was easily startled by backfiring 
automobiles.  The veteran's son testified that the veteran 
had problems sleeping at night, and sometimes would get up 
and pace the house.  

In February 1999, the veteran's appeal came before the Board, 
which subsequently remanded the appeal to the RO for 
additional development.  In June 1999, the RO requested VAMC 
Highland Avenue records of the veteran's treatment, beginning 
in August 1997.  The veteran was also scheduled for two VA 
examinations, which he later canceled.  In June 1999, the RO 
received a progress note, dated in November 1997, which 
reflected the veteran's participation with other veterans in 
visiting the memorials in Washington, D.C., in particular the 
Vietnam Veterans' Memorial.  

In September 1999, the veteran's appeal was returned to the 
Board, which again remanded the case to the RO.  In October 
1999, the RO received a report from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
ESG).  In particular, USASCRUR reported that the USS MUNSEE 
had been operational in Vietnam in 1968, but that the Naval 
Historical Center had been unable to locate a 1968 narrative 
history of the ship.  In addition, USASCRUR reported that 
Navy historians could find no documentation of the USS MUNSEE 
coming under enemy fire between 1965 and 1968.  Furthermore, 
the RO received from USASCRUR a command history "chronology 
of events" report for the USS MUNSEE for the year 1968.  
This report noted normal underway operations.  The RO also 
received a Report of Casualty with respect to the death of 
HM1 [redacted].  It was noted that HM1 [redacted] died of 
acute passive congestion, moderate, of the lungs, with 
focal intra-pulmonary hemorrhage.  

II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The record contains 
medical evidence of a current diagnosis of PTSD, the 
veteran's own lay evidence regarding in-service stressors, 
and medical-nexus evidence linking his PTSD to service.  
Thus, the veteran's claim is well grounded.  See Patton v. 
West, 12 Vet.App. 272, 276-77 (1999); Cohen v. Brown, 10 
Vet.App. 128 (1997).  

The Board notes that, even after a PTSD claim is found to be 
well grounded, establishing service connection for that 
disability requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a link, or causal nexus, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999). 

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

In finding this claim well grounded, we note that the veteran 
has reported that he witnessed onboard the USS MUNSEE the 
death of his friend HM1 [redacted].  Furthermore, the veteran has 
contended that he witnessed a number of sailors being either 
injured or killed, and that the USS MUNSEE was fired at by 
enemy forces during its operations in and about Vietnam.  As 
held in the Court's caselaw, above, the veteran's lay 
evidence, which is presumed to be credible at the initial 
stage of the claim, in conjunction with the diagnosis of PTSD 
in the record, and the examiner's nexus statement, is 
sufficient for the purpose of determining well-groundedness.  

The Board notes that, if the claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie v. West, 12 Vet.App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA's General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends upon 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  See West v. 
Brown, 7 Vet. App. 70 (1990).  

In addition, the Board notes that the Court of Appeals for 
Veterans Claims, in Cohen, supra, has stated, with respect to 
the sufficiency of stressors to support a diagnosis of PTSD, 
that a more subjective test has been adopted under the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM-IV).  In 
order for a stressor to sufficiently support a diagnosis of 
PTSD, a person must have been exposed to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

As noted above, the establishment of a "plausible" claim 
does not dispose of the issue.  The Board must now review 
this aspect of the veteran's claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert, supra.

Moving ahead to consideration on the merits, as noted above, 
the evidence reflects that the veteran was awarded the 
Republic of Vietnam Campaign Medal with Device for the period 
July to September 1965, as well as the Vietnam Service Medal.  
Records reflect that he served onboard the USS MUNSEE from 
1965 to 1968, and that this seagoing tug operated in and 
around Vietnam during various select periods of the war.  The 
veteran's service records do not indicate that he actually 
served in combat.  He was not awarded the Purple Heart or any 
specific citation emblematic of involvement in combat.  

With respect to the veteran's individually claimed stressors, 
there is no evidence of record substantiating the veteran's 
reports that the USS MUNSEE came under enemy fire, or that he 
witnessed the various injuries and deaths that he reported 
befell other sailors.  The Board thus finds that, without 
supportive evidence of in-service stressors, the veteran's 
uncorroborated account of his military experiences is an 
inadequate basis for substantiating his claim, 
notwithstanding that health care professionals may accept as 
truthful the veteran's reported service history for purposes 
of treatment and diagnosis, e.g., in diagnosing PTSD.  See 
Cohen, supra.  In this respect, the VA examiner who did 
consider the veteran's reported stressors in August 1995, and 
found him to suffer from PTSD, indicated that his diagnosis 
of PTSD was dependent upon verification on the claimed 
stressors.  

With that in mind, we are aware that the veteran's witnessing 
of the death of HM1 [redacted], in February 1968, appeared to be 
accepted by the VA examiner as a legitimate stressor, and 
that event has been verified.  The Board is cognizant that 
the examiner in August 1995, reached his conclusion based 
upon the veteran's reported history and a clinical 
evaluation.  On VA examination in August 1997, the veteran 
additionally underwent the Mississippi Scale for Combat-
Related PTSD, the Beck Depression Scale, the SCL-90R, and the 
Pittsburgh War Stress Survey, to determine whether his 
symptomatology was compatible with a diagnosis of PTSD.  The 
examiner reported that the results of the evaluation tests 
indicated that some of the veteran's depression might be 
related to his financial status, and that the veteran's test 
data and interview were not consistent with a diagnosis of 
PTSD.  

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court of 
Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  Therefore, we must discuss the 
medical evidence in the record which leads us to our decision 
in this case in finding one VA opinion more probative than 
another.  

After reviewing the findings of both examinations, the Board 
finds the VA examiner's opinion in August 1997 to be more 
probative, given that his opinion is based not only on the 
veteran's reported history as well as a clinical evaluation, 
but also upon findings from a number of PTSD diagnostic 
tests.  Thus, we conclude that the opinion offered by the VA 
examiner in August 1997 is more informed when it comes to the 
veteran's true medical picture.  See Owens v. Brown, 7 
Vet.App. 429, 433 (1995) ("[I]t is not error for the BVA to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases.").  Therefore, the Board, after careful 
review of both medical opinions and the entire record on 
appeal, finds the weight of the evidence to be against the 
veteran's claim.  On balance, the evidence does not reflect 
that the veteran currently suffers from PTSD. 

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for PTSD.  Such evidence would need to show medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f).  


ORDER

Entitlement to service connection for PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

